Citation Nr: 1533513	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-06 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 20, 2005, for the grant of service connection for degenerative disc disease, thoracolumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for degenerative disc disease, thoracolumbar spine (herein low back disability), with an initial 20 percent rating assigned, effective April 20, 2005.  In a February 2012 notice of disagreement, the Veteran stated that he was in disagreement with the effective date assigned.  


FINDINGS OF FACT

1.  In an unappealed October 1988 rating decision, entitlement to service connection for a back condition was denied; neither new and material evidence nor a notice of disagreement was received within one year of that decision.  

2.  A petition to reopen the claim for service connection for a low back condition was received on April 20, 2005, and there is no evidence of an unadjudicated formal or informal claim for entitlement to service connection for a back disability prior to this date.  



CONCLUSION OF LAW

The criteria for an effective date earlier than April 20, 2005, for the grant of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7105(c) (West 2014); 38 C.F.R. §§ 3.151(a), 3.156, 3.400, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for an earlier effective date for the grant of service connection for a back disability arises from his disagreement with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).

In the current case, the Veteran reported in his February 2012 notice of disagreement that he filed a claim related to his low back disability in the early 1970s and again in 1988.  In his March 2013 VA Form 9, the Veteran reported that he applied for benefits on December 17, 1970, and that his claim was denied due to inadequate record keeping by the government.  

However, a review of the claims file demonstrates that the December 1970 application for benefits referenced only a broken nose, fungus on the feet, and hemorrhoids.  The claim was adjudicated in March 1971 without any mention of a back disability, and the Veteran did not submit a claim for a back disability at that time.  Similarly, the file includes an April 1977 application for compensation benefits; however, only disabilities of the neck, right shoulder, nose, and lungs were claimed.  

Contrary to the Veteran's contentions, the first evidence of a claim for service connection for a low back disability came in an August 1988 statement, in which the Veteran described lower back pain incurred as a result of parachute jumping during service.  As explained in a May 2011 Board decision, service connection for a back disability was denied in an unappealed October 1988 rating decision, notice of which was sent to the Veteran in November 1988.  Inasmuch as the Veteran was properly notified of the October 1988 decision and he did not submit a notice of disagreement within one year of notice of that decision, and new and material evidence was not received within one year of that decision, the decision is final and binding.  38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The first evidence of another claim for service connection for a low back disability came in the April 20, 2005, claim, which led to the grant of service connection benefits.  There is no evidence of an unadjudicated formal or informal claim, including medical or lay evidence, prior to that date which could be construed as a claim for service connection for a back disability.  Thus, in this case, the only cognizable date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's claim for service connection on April 20, 2005, the current effective date assigned. 
While the Board acknowledges the Veteran's contentions, there is no legal entitlement to an earlier effective date of service connection for a back disability.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Thus, the claim must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than April 20, 2005, for the grant of service connection for a low back disability is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


